IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON


                  STANLEY ADAMS v. WARDEN, DAVID MILLS

                 Direct Appeal from the Circuit Court for Lauderdale County
                              No. 5832 Joe H. Walker, Judge



                     No. W2004-00758-CCA-R3-HC - Filed March 4, 2005




The Petitioner, Stanley Adams, appeals the trial court's denial of his petition for habeas corpus relief.
The State has filed a motion requesting that this Court affirm the trial court's denial of relief pursuant
to Rule 20, Rules of the Court of Criminal Appeals. Petitioner has failed to allege any ground that
would render the judgment of conviction void. Accordingly, we grant the State's motion and affirm
the judgment of the lower court.

Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed Pursuant to Rule 20, Rules of the
Court of Criminal Appeals

ALAN E. GLENN , J., delivered the opinion of the court, in which DAVID G. HAYES and J.C. MCLIN ,
JJ., joined.

Stanley Adams, pro se.

Paul G. Summers, Attorney General & Reporter; Helena Walton Yarbrough, Assistant Attorney
General, for the appellee, the State of Tennessee.


                                    MEMORANDUM OPINION


        On July 2, 1991, Petitioner entered a guilty plea to one count of aggravated robbery, a class
B felony, and one count of second degree murder, a class A felony. For the offense of aggravated
robbery, he was sentenced, as a range I standard offender, to a fifteen-year sentence in the
Department of Correction. For the murder conviction, he was sentenced, as a range III offender, to
a forty-five-year sentence in the Department of Correction. The sentences were ordered to be served


                                                    1
concurrently. Petitioner subsequently sought post-conviction relief, alleging that trial counsel was
ineffective. The lower court denied relief and this Court affirmed. See Stanley Adams v. State, No.
02C01-9208-CR-00184, 1993 WL 30622, *1 (Tenn. Crim. App., at Jackson, Feb. 10, 1993), perm.
to appeal denied, (Tenn. May 3, 1993).

         On February 17, 2004, the Petitioner filed an application for writ of habeas corpus relief,
alleging that the judgments of conviction are void because he did not have the sufficient number of
prior felonies to justify an enhanced sentencing classification. In this regard, he also contends that
his guilty pleas were not knowingly and voluntarily entered. By order entered February 20, 2004,
the trial court denied habeas corpus relief, finding that the judgments of conviction were not void.
Petitioner timely filed a notice of appeal document.

        The State has filed a motion requesting this Court to affirm the decision of the lower court
pursuant to Rule 20, Rules of the Tennessee Court of Criminal Appeals. The State contends that the
Petitioner has failed to allege a ground for which habeas corpus relief may be granted.

        The right to seek habeas corpus relief is guaranteed by article I, section 15 of the Tennessee
Constitution. Roger L. Hickman v. State, — S.W.3d —, 2004 WL 2563267, * 1 (Tenn. 2004).
However, the grounds upon which habeas corpus relief will be granted are narrow. Id. (citations
omitted). Relief will only be granted if the petition establishes that the challenged judgment is void.
Id. A judgment is void “only when ‘[i]t appears upon the face of the judgment or the record of the
proceedings upon which the judgment is rendered’ that a convicting court was without jurisdiction
or authority to sentence a defendant, or that a defendant’s sentence of imprisonment or other restraint
has expired.” Roger L. Hickman v. State, – S.W.3d at –, 2004 WL 2563267, *1 (quoting State v.
Ritchie, 20 S.W.3d 624, 630 (Tenn. 2000) (citations omitted)). Unlike the post-conviction petition,
the purpose of the habeas corpus petition is to contest a void, not merely voidable, judgment. State
ex rel. Newsome v. Henderson, 221 Tenn. 24, 424 S.W.2d 186, 189 (1968).


         The petitioner has the burden of establishing either a void judgment or an illegal confinement
by a preponderance of the evidence. Passarella v. State, 891 S.W.2d 619, 627 (Tenn. Crim. App.
1994). If the petitioner carries this burden, he is entitled to immediate release. Id. However, if the
habeas corpus petition fails to demonstrate that the judgment is void or that the confinement is
illegal, neither appointment of counsel nor an evidentiary hearing is required and the trial court may
properly dismiss the petition. Roger L. Hickman v. State, – S.W.3d at –, 2004 WL 2563267, *1
(citing Tenn. Code Ann. § 29-21-109 (2000); Dixon v. Holland, 70 S.W.3d 33, 36 (Tenn. 2002));
Passarella v. State, 891 S.W.2d 619 (Tenn. Crim. App. 1994).


         Petitioner contends that his sentences are illegal and this his guilty pleas were not knowingly
and voluntarily entered. The record reveals that the Petitioner received a sentence of fifteen years
as a range I offender for his conviction for aggravated robbery. This sentence is designated a “hybrid
sentence” as he received a range II sentence of a class B felony with a range I offender release
eligibility. See, e.g., Tony Hopkins v. State, No. E2003-01691-CCA-R3-HC, 2004 WL 2378248,

                                                   2
* 1 (Tenn. Crim. App., at Knoxville, Oct. 25, 2004). The record further indicates that the Petitioner
received a range III, forty-five year sentence for second degree murder, a class A felony. Petitioner
asserts that he does not possess the requisite prior convictions to be classified a range III offender.
Accordingly, he asserts that the judgments against him are void.


        These allegations, even if true, fail to afford the Petitioner with a valid ground for habeas
corpus relief. Offender classifications and release eligibility "are non-jurisdictional and legitimate
bargaining tools in plea negotiations under the Criminal Sentencing Reform Act of 1989." Bland v.
Dukes, 97 S.W.3d 133, 134 (Tenn. Crim. App. 2002) (citing McConnell v. State, 12 S.W.3d 795, 798
(Tenn. 2000); Hicks v. State, 945 S.W.2d 706, 709 (Tenn. 1997)). Moreover, our supreme court held
in Hicks that hybrid sentences are permissible because "a knowing and voluntary guilty plea waives
any irregularity as to offender classification or release eligibility." Hicks, 945 S.W.2d at 709.
Additionally, the Petitioner’s claims relating to an unknowing and involuntary guilty plea are not
cognizable in a habeas corpus action because, even if true, the judgment would not be rendered void,
but merely voidable. See Bryan Pearson v. State, No. E2003-02597-CCA-R3-CD, 2004 WL
1606982, * 2 (Tenn. Crim. App., at Knoxville, Jul. 16, 2004), perm. to appeal denied, (Tenn. Nov.
8, 2004).

        Accordingly, it is ordered that the State’s motion is granted. The judgment of the trial court
is affirmed in accordance with Rule 20, Rules of the Court of Criminal Appeals.




                                               ___________________________________
                                               ALAN E. GLENN, JUDGE




                                                  3